Appeal by the State of New York from stated portions of an order of the Court of Claims (Silverman, J.), dated August 31, *8861981,. which, inter alia, directed it to furnish the trial court with a copy of its audit, and held that the audit included not only the final report but also encompassed the entire process of examining the claimant’s books and records. Order modified, on the law, by deleting so much thereof as directs the State of New York to furnish the court with a copy of its audit report at the commencement of the trial of the claim. As so modified, order affirmed, insofar as appealed from, without costs or disbursements. Pursuant to the Court of Claims rules for public construction contracts in effect at the time this claim was instituted and which would apply on the date of the trial, it was within the province of the State to determine whether it was going to serve and file its audit or use the audit at trial. In this case, the State has notified all concerned that it does not intend to use the report at trial. Although the rule governing audits was amended after the claim herein was filed and such rule now mandates the service and filing of a copy of the audit, that rule is applicable only “to all claims filed on and after April 1, 1977” (22 NYCRR 1200.21 [k]). Accordingly, the State should not have been directed to furnish the audit report to the court prior to the trial of this matter. Lazer, J. P., Mangano, Brown and Niehoff, JJ., concur.